Citation Nr: 1204632	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-24 110	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a median nerve injury of the left wrist.

2.  Entitlement to a separate initial evaluation for arthritis of the left index finger.

3.  Entitlement to a separate initial evaluation for arthritis of the left thumb and left middle, ring, and little fingers.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to February 1959.

Service connection was granted and an initial 20 percent evaluation was assigned for a median nerve injury to the left wrist in a February 1980 rating decision.

In July 2003, the Veteran requested an increase in the aforementioned evaluation.  In September 2004, he filed a claim of entitlement to service connection for arthritis of the left hand.  His 20 percent evaluation for a median nerve injury of the left wrist was continued and service connection for arthritis of the left hand was denied in a December 2004 rating decision.

The Veteran perfected an appeal as to both of these determinations.  A Video Conference hearing was conducted before a Veterans Law Judge in October 2007.  In December 2007, this Judge issued a decision and remand.  An evaluation in excess of 20 percent for a median nerve injury of the left wrist was denied while service connection for arthritis of the left hand was remanded for further development.

Subsequently, this development was completed.  Adjudication accordingly could proceed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were at least substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  Service connection for arthritis of the left hand was granted therein.  For rating purposes, this disability was included with the Veteran's 20 percent evaluation for a median nerve injury of the left wrist.


Following this decision, jurisdiction was transferred back to the Veteran's home Regional Office (RO) in St. Petersburg, Florida.

The Veteran initiated an appeal as to the July 2008 rating decision.  Of note is that his dispute with the portion of this decision which failed to award a separate initial evaluation for arthritis of the left hand stems back to his September 2004 claim regarding this disability.  This is because the Board's December 2007 remand, which remanded the issue of service connection for arthritis of the left hand was in the nature of a preliminary order and did not constitute a decision on the merits.  See 38 C.F.R. § 20.1100(b).  As the RO subsequently awarded service connection for arthritis, the Board's December 2007 preliminary order with respect to the issue of service connection for arthritis of the left hand became final.  The Veteran's dispute with the portion of the rating decision which continued the 20 percent evaluation for his median nerve injury of the left wrist does not stem back to his July 2003 claim concerning this disability, however.  Rather, it covers the period after the Board's December 2007 decision denying a rating in excess of 20 percent.  This is because the decision addressed the merits for the period prior thereto and is final.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 3.160(d) , 20.1100(a).  In this respect, then, there is no requirement that the Veterans Law Judge who held the October 2007 hearing rule on the issues presently on appeal under 38 C.F.R. § 20.707 because this is an entirely new appeal.

The Veteran requested a hearing before a member of the Board at his home RO when he perfected his appeal in April 2010.  Yet no such hearing was scheduled because he withdrew his hearing request in a November 2010 statement.  See 38 C.F.R. § 20.704(e).  

Of additional note, the issue of entitlement to a separate evaluation for arthritis of the left hand has been recharacterized by the Board to the issues of entitlement to a separate evaluation for arthritis of the left index finger and for arthritis of the left thumb and the left middle, ring, and little fingers based on the evidence of record.  Doing so benefits the Veteran, as is shown below.


The following decision is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder." 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's median nerve injury of the left wrist is not manifested by symptoms indicative of severe incomplete paralysis or complete paralysis.

2.  X-rays confirm arthritis in the Veteran's left index finger.  This arthritis is manifested by a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.

3.  X-rays confirm arthritis in the Veteran's left thumb and left middle, ring, and little fingers.  This arthritis is not manifested by objectively confirmed limitation of motion but involves two or more minor joint groups without incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a median nerve injury of the left wrist have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.124a, Diagnostic Codes 8515 (2011).

2.  The criteria for a separate initial evaluation of 10 percent for arthritis of the left index finger have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5229 (2011).

3.  The criteria for a separate initial evaluation of 10 percent for arthritis of the left thumb and left middle, ring, and little fingers have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5228, 5230 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA) of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

The United States Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA thus bore the burden of proving that such an error did not cause harm.  Id.  This could be accomplished by showing:  (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice what was needed, or (3) that the benefit sought could not have been awarded as a matter of law.  Id.  Actual knowledge occurred when statements or actions by the claimant or the claimant's representative demonstrated an awareness of what was necessary to substantiate the claim.  Vazquez-Flores, 22 Vet. App. at 37; Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In addition to the above, post-adjudicatory notice and opportunity to develop the case was for consideration.  Vazquez-Flores, 22 Vet. App. at 37. 

In Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the United States Supreme Court held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  The burden of proving such an error instead fell upon the claimant.  Id.  It therefore was suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, the Board must consider whether any potential notice errors are prejudicial to the claimant in the particular case on appeal.

The portion of the Veteran's claim involving arthritis of the left hand originally was one of entitlement to service connection while the portion of his claim involving a median nerve injury was one of entitlement to a higher evaluation, as noted above.  He was informed via letter dated in September 2004 of the criteria for establishing entitlement to service connection on a secondary basis, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Via letter dated in February 2005, he was informed of the criteria for establishing entitlement to service connection in general, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  

How VA generally determines disability evaluations, which was noted to include consideration of the impact on employment, and effective dates was the subject of a March 2006 letter.  This information was repeated in a January 2008 letter.  Also repeated therein was notification of the Veteran's and VA's respective duties for obtaining evidence.  In an undated letter dated after January 2008, the Veteran again was notified of how VA determines disability ratings, which was noted to include consideration of the impact on employment.  Adjudication of the entire claim by way of a statement of the case (SOC) was undertaken in March 2010.

With respect to the second and third issues on appeal, those involving arthritis, the above shows that VA's duty to notify has been more than satisfied.  The September 2004 letter predated the initial adjudication by the AOJ, which in this case also is the RO, in December 2004.  All notice elements with the exception of the later-required Dingess disability rating and effective date elements were addressed by it.  These elements, once mandated, were addressed in the March 2006 letter.  Proper VA process in the form of the March 2010 SOC followed.  Nothing more was required.  It follows that the portion of the January 2008 letter and subsequent undated letter went beyond what was needed.  

With respect to the first issue on appeal, that involving a median nerve injury after December 2007, the above shows a notice error.  The January 2008 letter and subsequent undated letter addressed all notice elements except the criteria required to establish entitlement to a higher evaluation and the evidence required in that regard.  Neither the Veteran nor his representative has alleged prejudice as a result of this notice error, however.  None is found by the Board for several reasons.  

The Veteran was notified of the criteria required to establish entitlement to a higher evaluation and the evidence required in that regard in relation to his July 2003 higher evaluation claim through a September 2003 letter as well as in additional portions of the aforementioned February 2005 letter.  It thus is reasonable that he could be expected to understand what was required from the outset.  

Actual knowledge further is demonstrated.  In both August 2010 and December 2011 statements, the Veteran's representative essentially alleged that the Veteran's median nerve injury of the left wrist was more severe than contemplated by a 20 percent rating.  The representative went above and beyond by setting forth the specific criteria for a higher rating for a median nerve injury in each statement.  Also set forth was the evidence in this regard.

The Veteran further was afforded, although ultimately he did not take advantage of, the opportunity to participate in the processing of his claim by testifying at a hearing.  Finally, it is notable that he has been represented during the entire pendency of his claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (holding that a claimant's representation by counsel "is a factor that must be considered when determining whether that [claimant] has been prejudiced by any notice error").  

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records.  Also obtained by VA as well as submitted by the Veteran himself were the Veteran's VA treatment records.  No private treatment records have been obtained by VA.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He instead submitted a few private treatment records on his own behalf.  

A VA joints examination was afforded to the Veteran in October 2003.  VA hand, thumb, and finger examinations were afforded to him in May 2008 and November 2009.  Review of his records as well as the claims file was undertaken by the May 2008 and November 2009 examiners.  There is no indication that this was done by the October 2003 examiner.  However, this is of no consequence.  The Veteran gave an accurate account of his relevant medical history at the examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  He also did so at the latter two examinations.

All of the examiners interviewed the Veteran regarding his current symptomatology.  Next, all of the examiners conducted a physical assessment.  Diagnostic studies were performed as necessary.  Each examiner finally documented the above actions in an examination report.  As such, the Board finds that the examinations were adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Significantly, neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Appellate review may proceed as the duty to notify has been fulfilled partially and found not to have caused prejudice for the part that was not fulfilled and as the duty to assist has been fulfilled.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation and Separate Evaluations

The Veteran seeks a higher evaluation for his median nerve injury of the left wrist.  He contends that this disability is more severe than contemplated by a 20 percent rating.  Additionally, the Veteran seeks separate initial evaluations for arthritis of the left index finger and for arthritis of the left thumb and left middle, ring, and little fingers.  He contends that these disabilities cause significant impairment that is different from that caused by his median nerve injury of the left wrist.

A.  Schedular

1.  The Law

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Similarly, the benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran thus prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Consideration must be given to whether staged ratings are warranted at any point during the pendency of the claim where an appeal arises from an initially assigned disability rating, as is the case here with respect to the median nerve injury of the left wrist.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The same consideration further must be given where entitlement to compensation has already been established and an increase in the disability evaluation is at issue, even though the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994); Hart, 21 Vet. App. at 505.  This is the case here with respect to arthritis of the left index finger and arthritis of the left thumb and left middle, ring, and little fingers.  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

Pyramiding, rating the same disability or the same manifestation of a disability under different Diagnostic Codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct conditions attributable to the same injury, which would permit evaluation under several Diagnostic Codes.  The critical element permitting the assignment of multiple ratings under several Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition or conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The disability rating assigned for impairment of an upper extremity depends on whether the extremity is the major extremity or the minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered major.  38 C.F.R. § 4.69.  The Veteran in this case is right handed.  Thus, his right upper extremity is the major extremity and his left upper extremity is the minor extremity. Assignment of a disability rating for his median nerve injury of the left wrist as well as assignment of separate evaluations, if found to be warranted, for his arthritis of the left index finger as well as left thumb and left middle, ring, and little fingers therefore concerns his minor upper extremity.

a.  Median Nerve Injury of the Left Wrist

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities.  38 C.F.R. § 4.124a . 

The Veteran's median nerve injury of the left wrist always has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Diagnostic Code 8515 addresses paralysis of the median nerve.  A 20 percent evaluation is warranted thereunder for moderate incomplete paralysis in the minor extremity.  Severe incomplete paralysis in the minor extremity merits a 40 percent evaluation.  The highest rating of 60 percent is reserved for complete paralysis shown through manifestations such as:  the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, an inability to make a fist, the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances.  

"Incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, paragraph immediately preceding Diagnostic Code 8510.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The words "moderate," and "severe" are not defined in the Schedule for Rating Disabilities. "Moderate" is generally defined as "tending toward the mean or average amount or dimension."  See Merriam-Webster 's Collegiate Dictionary, Eleventh Edition (2003), 798.  "Severe" is generally defined as "of a great degree: serious."  Id.  at 1140.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that the decision reached will be "equitable and just."  38 C.F.R. § 4.6 .

In addition to Diagnostic Code 8515, two other Diagnostic Codes address disabilities of the median nerve.  Diagnostic Code 8615 concerns neuritis, while Diagnostic Code 8715 is for neuralgia.  

b.  Arthritis of the Left Index Finger and of the
Left Thumb and Left Middle, Ring, and Little Fingers

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by visible behavior, such as facial expression or wincing, of the Veteran undertaking the motion.  38 C.F.R. §§ 4.40, 4.59.

The Veteran's arthritis of the left index finger and of the left thumb and left middle, ring, and little fingers is rated pursuant to Diagnostic Code 5010.  Diagnostic Code 5010 addresses arthritis due to trauma substantiated by X-ray findings.  It provides that rating should be as for arthritis, degenerative.  Arthritis. degenerative (hypertrophic or osteoarthritis) is the subject of Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis must be established by X-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the Veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  

The aforementioned 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Diagnostic Code 5003, Note (1).  Specific to the Veteran's claim, the aforementioned reference to groups of minor joints includes multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities.  38 C.F.R. § 4.45(f).  Such involvements are ratable on a parity with major joints.  Id.

Diagnostic Code 5228 pertains to limitation of motion of the thumb.  A 10 percent rating is merited when there is a gap of one to two inches between the thumb pad and the fingers of the minor extremity, with the thumb attempting to oppose the fingers.  The maximum 20 percent disability rating is merited when there is a gap of more than two inches between the thumb pad and the fingers of the minor extremity, with the thumb attempting to oppose the fingers.

Zero degrees of flexion for the index, long, ring, and little fingers represents the fingers fully extended, making a straight line with the rest of the hand.  Full range of motion for the index, long, ring, and little fingers is metacarpal phalangeal joint (MCP) flexion from zero to 90 degrees, proximal interphalangeal joint (PIP) flexion from zero to 100 degrees, and distal interphalangeal joint (DIP) flexion from zero to 70 or 80 degrees.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1).  

Diagnostic Code 5229 addresses limitation of motion of the index or long finger.  A gap of less than one inch or more between the fingertip and the proximal transverse crease of the palm of the minor extremity, with the finger flexed to the extent possible, warrants a noncompensable evaluation.  So too does extension limited by no more than 30 degrees.  The maximum evaluation of 10 percent is reserved for when there is either a gap of one inch or more between the fingertip and the proximal transverse crease of the palm of the minor extremity, with the finger flexed to the extent possible, or extension limited by more than 30 degrees.

Diagnostic Code 5230 concerns limitation of motion of the ring or little finger.  Any limitation of motion merits a noncompensable evaluation thereunder.

When there is limitation of motion of two or more digits, each digit is evaluated separated and their evaluations combined.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (5).  

Diagnostic Codes other than the above also are relevant to finger disabilities.  Unfavorable ankylosis of multiple digits is addressed by Diagnostic Codes 5216 through 5219.  Diagnostic Codes 5220 through 5223 concern favorable ankylosis of multiple digits.  The topic of Diagnostic Codes 5224 through 5227 is ankylosis of individual digits.

2.  The Facts

At the outset, the Board notes that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).


A June 2003 VA treatment record reflects the Veteran's report of tightness in the fingers of his left hand with maximum flexion and extension, both of which are limited.  Index finger flexion to about one inch from the palm was found.  Extension in this finger was limited somewhat.

The Veteran complained poor extension in his left index finger and thumb in September 2003.  He indicated that his index finger will not close when he makes a fist.

At the October 2003 VA joints examination, the Veteran reported that he cannot use his left thumb and index finger for tying a tie, buttoning a collar button, computer typing, for any fine movement, or for any pickup movement.  He further reported pain in the knuckles of his "middle two fingers."  He could not totally squeeze his hands down into his thumb upon physical assessment.  The Veteran could not totally abduct his thumb over to the opposite fifth MCP joint.  He had some flexure contraction problem in the distal phalanx of the index finger.  Abduction between his second and third fingers was limited.

Dr. J.R. noted in a March 2004 treatment record that the Veteran has difficulties using his left hand in regard to daily activities such as buttoning shirts.  Stiffness of the left index finger was found.  

In a May 2004 statement, Dr. J.R. mentioned that the Veteran has pain in his fingers of his left hand including his thumb.

X-rays of the left hand taken by VA in May 2004 as well as in November 2004 show osteoarthritis changes in the DIP joints and in the first/thumb MCP joint.

Photographs of the Veteran's left hand submitted in November 2004 show the index finger out of alignment with the middle, ring, and little fingers when all are straight as well as when the hand makes a fist.  In other words, the photographs appear to show less than full extension and flexion of the left index finger.


The Veteran referenced an inability to perform minor everyday tasks in his January 2005 notice of disagreement (NOD).

By at least June 2005, VA treatment records list paralysis of the median nerve among the Veteran's health problems.

The Veteran stated in his August 2005 substantive appeal (on a VA Form 9) that he has pain due in part to his osteoarthritis.  

At the October 2007 Video Conference hearing, the Veteran testified that he experiences constant discomfort and pain which sometimes is severe in his left thumb and left index and middle fingers.  He indicated that he could not completely close his thumb or fingers, cannot grip or pick up small objects like a needle or a pen, avoids lifting heavy objects, and has problems buttoning his shirt.  S.H., the Veteran's wife of 50 years at the time, testified that the Veteran suffers from constant pain.  Next, she testified that she helped him button his shirt and with his ties.  She finally testified that he switched from shoes that are tied to those that slip on.

Noted for background purposes is that the Veteran's median nerve injury of the left wrist was found to result in moderate incomplete paralysis in the Board's December 2007 decision.  Specifically, this disability was found to manifest chronic pain/discomfort as well as decreased grip strength and sensation according to the Veteran which resulted in an inability to perform certain activities.  The objective manifestations were chronic pain, weakness, thenar muscle atrophy, decreased sensation in the fingers but no other decrease in sensitivity except over the scarred areas, and mild atrophy of the fingers compared to the other hand.

The Veteran complained of daily flare ups of moderate pain in his left hand with activities such as grasping objects and of mild pain in his left thumb with heavy use at the May 2008 VA hand, thumb, and fingers examination.  No ankylosis was found upon physical assessment.  Range of motion in the left middle, ring, and little fingers was to 90 degrees in the MCP joint, to 100 degrees in the PIP joint, and to 70 degrees in the DIP joint.  Range of motion in the left index finger was to 50 degrees in the MCP joint, to 60 degrees in the PIP joint, and to 50 degrees in the DIP joint.  There was a gap between the tip of the finger and the proximal transverse crease of the palm for the index finger only.  The gap was an inch.  There also was a gap between the thumb pad and the finger with the thumb attempting to oppose the finger only for the index finger.  Further, there was a gap between the tip of the thumb and the fingers.  Repetitive movement did not result in decreased range of motion.  In sum, limited range of motion of the thumb IP joint and all joints of the left index finger was found.  Strength for pushing, pulling, and twisting was good.  Dexterity for twisting, probing, writing, touching, and expression also was good.  A slightly decreased sensation in the median nerve distribution to the left thumb, index, and middle fingers was noted.  Finally, X-rays were noted to show some IP joint arthritis of the left thumb and left fingers.  

In his September 2008 NOD, the Veteran reiterated that he has continuous pain in his left hand, wrist, thumb, and fingers as well as limited motion in his thumb and index finger.  He indicated that making a fist is painful due to scar tissue limiting extension and closing of the fingers.  

Magnetic resonance imaging (MRI) of the Veteran's left wrist performed by VA in January 2009 showed a normal signal in the tendons of the wrist but a soft tissue signal likely representing postsurgical scar tissue/fibrosis along the palmar aspect at the level of the base of the metacarpals extending to the median nerve.  That this could result in chronic compression of the median nerve was noted.

At the November 2009 VA hand, thumb, and fingers examination, the Veteran reported left hand pain and weakness as well as left thumb and left index and middle finger pain, weakness, stiffness, and limited motion.  He then reported severe daily flare ups in the thumb and these fingers.  Ankylosis was not found upon physical assessment.  Range of motion in the left middle finger was normal.  There was no gap between this finger and the proximal transverse crease of the hand on maximal flexion of the finger.  Left index finger range of motion was abnormal, with extension being normal in the MCP joint but being limited by 5 degrees in the PIP joint and 20 degrees in the DIP joint.  The gap between this finger and the proximal transverse crease of the hand on maximal flexion of the finger was one to two inches.  In other words, there was a flexion deformity of the left index finger.  No gap existed between the left thumb pad and the fingers.  In other words, thumb opposition was characterized as within normal limits.  Thumb flexion, abduction, and adduction was weak.  Repeated movement did not result in decreased range of motion in any finger.  There was no objective evidence of pain in any finger during initial or repeated movement.  Decreased grip strength of four/five was found with respect to pushing, pulling, and twisting, particularly during the first and third of these.  Minor decreased dexterity for twisting, probing, writing, touching, and expression was found in the left thumb and index finger.  A diagnosis of median nerve neuropathy was made.

The Veteran again noted constant pain in his left hand and fingers in his April 2010 substantive appeal (on a VA Form 9).  He mentioned that the fingers of his left hand have shrunk to approximately two thirds the size of the fingers on his right hand over the years.  He also mentioned that the muscles at the base of his left thumb and palm and his left forearm have not regenerated over the years.  

3.  Analysis

a.  Median Nerve Injury of the Left Wrist

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532 (1993).  Any change in Diagnostic Code by VA specifically must be explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Here, Diagnostic Code 8515 continues to be most appropriate.  Paralysis of the median nerve has been diagnosed.  Neuropathy additionally has been diagnosed.  Yet no diagnoses specifically of neuritis or neuralgia, the topics of Diagnostic Codes 8615 and 8715 respectively, are of record.  

Given the above, the Board finds that an evaluation in excess of 20 percent for a median nerve injury of the left wrist is not warranted.  The criteria for even the next highest evaluation of 40 percent are not met.


The evidence clearly reveals a degree of lost or impaired function substantially less than the type picture for complete paralysis.  Indeed, most of the manifestations of complete paralysis do not exist here.  There is no indication that the Veteran's left hand is inclined to the ulnar side, that his left thumb in the plane of the hand (ape hand), that there is pronation incomplete and defective, that he has weakened wrist flexion, or that he has pain with trophic disturbances.  Rather than documenting that his left index and middle fingers are more extended than normal, that flexion of his left index finger is absent and flexion of his left middle finger is feeble, the evidence documents limited extension and limited but present flexion of the left index finger and normal range of motion of the left middle finger.  Greater detail in this regard is provided below in the next section.  

Some evidence on point exists with respect to other manifestations of complete paralysis.  Left thenar muscle atrophy, a flexion contraction problems of the distal phalanx of the left thumb, an inability to totally abduct the left thumb over the opposite fifth MCP joint, and problems making a fist with the left hand due to the index finger remaining somewhat extended were evident prior to the period on appeal.  Yet considerable atrophy of the muscles of the left thenar eminence, an inability to flex the distal phalanx of the left thumb, defective opposition and abduction of the left thumb at right angles to the palm, and an inability to make a fist with the left hand due to the index and middle fingers remaining extended were neither noted during this period.  More importantly, they also were not found during the current period on appeal.  

This case accordingly concerns incomplete paralysis.  The only remaining question is whether this incomplete paralysis is most appropriately characterized as moderate or severe.  There is no indication of trophic changes.  Impaired motor function is evident.  Although strength and dexterity were good at the May 2008 VA examination, weak thumb motions, decreased grip strength of four/five, and minor decreased grip dexterity was found at the November 2009 VA examination.  Sensory disturbances also is evident.  A slightly decreased sensation in the median nerve distribution to the left thumb and left index and middle fingers was found at the former examination.  Of particular note is that these findings include the descriptive words minor and slight.  Further, the decreased grip strength was only one point below normal on a five point scale.

The Veteran has reported symptoms such as left hand pain and weakness with flare ups, a decrease in the size of his left fingers, and failure of his muscles in the base of his left thumb, palm, and forearm to regenerate.  He is competent to so report because such symptoms and their varying intensity levels are within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  His also is credible in this regard because there is no reason to doubt him.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor can be factors to determine lay evidence credibility).  As a result of these symptoms, it is undisputed that the Veteran has difficulty with certain tasks such as buttoning a shirt, tying a tie, tying shoes, difficulty lifting heavy objects, and an inability to type on the computer or grasp small objects.  Yet these deficiencies do not equate to partial or complete loss of use of his hand.  Such loss never was found.

The Board concludes that the Veteran's incomplete paralysis is best characterized as moderate rather than severe in light of the foregoing.  Consideration has been given to the benefit of the doubt rule in making this determination.  However, the rule does not apply because the preponderance of the evidence supports the determination.  Consideration also has been given to whether staged ratings are warranted.  It follows that such ratings are not warranted since the above determination applies to the entire period under appeal.



								[Continued on Next Page]

b.  Arthritis of the Left Index Finger and of the
Left Thumb and Left Middle, Ring, and Little Fingers

Based on the above, the Board finds that separate initial 10 percent evaluations are warranted for arthritis of the left index finger and for arthritis of the left thumb and left middle, ring, and little fingers.  Different bases support these determinations.

X-rays taken in 2004 showed osteoarthritic changes in the left finger joints and left thumb.  X-rays taken in 2008 similarly showed arthritis in the left fingers and left thumb.  As such, arthritis has been established by X-ray findings.  

Whether there is compensable limitation of motion accordingly is the next consideration.  The evidence shows that such limitation of motion in the left index finger only even taking into consideration DeLuca and associated regulations.

Specifically, one of the two criteria for a 10 percent rating under Diagnostic Code 5229 has been met with respect to the index finger.  Limitation of motion in this finger persistently has been reported by the Veteran.  Such routinely has been confirmed.  The June 2003 report of limited extension, the October 2003 finding of a flexure contraction problem in the distal phalanx, the November 2004 photographs, and the November 2009 VA examination finding of a flexion deformity are notable in this regard.  On each of the few occasions when the amount of this limitation of motion was measured, a gap of one inch or more between the index fingertip and the proximal transverse crease of the palm, with the index finger flexed to the extent possible, was found.  The gap was about one inch in June 2003, was one inch upon initial and repetitive movement at the May 2008 VA examination, and was between one to two inches upon initial and repetitive movement at the November 2009 VA examination.

Acknowledgement is given to the Veteran's report of flare ups with respect to his left index finger.  10 percent is the maximum evaluation allowable for limitation of motion of an index finger pursuant to Diagnostic Code 5229.  The above shows that this evaluation is warranted even with consideration of flare ups.  No further discussion of them therefore is necessary here.

Neither of the criteria for a 10 percent rating under Diagnostic Code 5229 has been met with respect to the middle/long finger.  A gap of one inch or more between the index fingertip and the proximal transverse crease of the palm, with the index finger flexed to the extent possible, never has been found.  There was no gap at the May 2008 and November 2009 VA examinations upon initial and repeated movement.  At no other time was the presence or absence of a gap assessed.  Extension never has been found to be limited by more than 30 degrees.  No limitation of motion concerning the left middle finger was noted at the October 2003 VA examination.  Range of motion was full/normal during initial and repeated movement at both the May 2008 VA examination and the November 2009 VA examination.

Limitation of motion and flare ups regarding the left middle/long finger have been reported by the Veteran.  He is competent in this regard.  See Layno, 6 Vet. App. at 465.  His credibility is questionable, however.   See Caluza, 7 Vet. App. at 498; Macarubbo, 10 Vet. App. at 388.  The evidence detailed in the preceding paragraph indeed is not supportive of his complaint.  

Concerning the ring and little fingers, no limitation of motion analysis is necessary.  Compensable limitation of motion is not possible under Diagnostic Code 5230.  

That leaves the left thumb.  Thumb limitation of motion competently and credibly (see above) have been reported by the Veteran.  Such routinely has been confirmed.  The October 2003 VA examination finding of lack of full abduction of the thumb over to the opposite fifth MCP joint and the May 2008 VA examination finding of limited left thumb IP joint motion are notable in this regard.  On the few occasions when the amount of this limitation of motion was measured, however, the results were not sufficient for even the lowest compensable rating of 10 percent.  A gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, indeed never was documented.  Other than for the left index finger for which a 10 percent evaluation already was found to be warranted above, there was no such gap upon initial and repeated testing at the May 2008 VA examination.  No such gap was found in any respect at the November 2009 VA examination upon initial and repeated testing.  Thumb opposition indeed was characterized as within normal limits therein.

Acknowledgement is given to the Veteran's report of flare ups with heavy use regarding his left thumb.  His competency to so report is undisputed, like above.  Yet his credibility to so report is questionable, like above.  The evidence detailed in the preceding paragraph once again is not supportive of his complaint.  It is reiterated that repetitive movement did not result in any gap, let alone a gap of one to two inches, between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Thus, the likelihood that such a gap would be present during a flare up seems highly unlikely.  

In sum, there is compensable limitation of motion for the left index finger but not for the left thumb or the left middle, ring, or little fingers.  The next consideration is whether there is any noncompensable limitation of motion in the left thumb and these fingers objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

No limitation of motion whatsoever in the left middle/long finger was found above.  There also is no indication of limitation of motion in the left ring and left little fingers.  Such limitation was not noted at the October 2003 VA examination or November 2009 VA examination.  Range of motion was full/normal during initial and repeated movement at the May 2008 VA examination.

Noncompensable limitation of motion in the left thumb was found above.  Yet findings to objectively confirm this limitation do not exist.  Swelling and muscle spasm never were referenced.  Although the Veteran competently and credibly (see above) complained of pain, satisfactory evidence of painful motion was not found at any point.  Painful movement was not noted at the June 2003 or May 2008 VA examinations.  There was no objective evidence of pain during initial and repeated movement at the November 2009 VA examination.  

As noncompensable limitation of motion objectively confirmed is not found with respect to the left thumb, left middle finger, left ring finger, or left little finger, it next must be determined how many major joints or minor joint groups are affected by arthritis.  The 2004 X-rays specifically showed osteoarthritic changes in the MCP joint of the thumb and the DIP joints of the fingers.  Which fingers were not specified.  It thus is presumed to the benefit of the Veteran that all fingers exhibited DIP joint osteoarthritis changes.  The 2008 X-rays specifically showed IP joint arthritis in the left thumb and the left fingers.  Which fingers and whether this was in the PIP or the DIP joints of them was not specified.  It thus once again is presumed to the Veteran's benefit that all fingers exhibited both DIP and PIP joint arthritis.  

There accordingly are multiple involvements of the left thumb (MCP and IP joint).  There also are multiple involvements of the left middle, ring, and little fingers (DIP as well as PIP joints).  The thumb and each finger therefore constitutes a group of minor joints ratable on a parity with major joints.  That makes a total of four minor joints groups involved.

Since there is involvement of two or more minor joint groups, a 10 percent evaluation is warranted under Diagnostic Code 5010 through Diagnostic Code 5003.  The final consideration is whether there are occasional incapacitating exacerbations such that the maximum 20 percent evaluation is warranted instead.  No such exacerbations are found here.  At no point has the Veteran indicated that he has been incapacitated as a result of the arthritis in his left thumb and left middle, ring, and little fingers.  Absent from the record is evidence of any period of incapacitation attributable to this arthritis.

Other than the aforementioned Diagnostic Codes, no other Diagnostic Codes concerning finger disabilities are applicable here.  There is no indication that the Veteran has any ankylosis in his fingers.  Ankylosis indeed was not found at the May 2008 and November 2009 VA examinations.  No discussion of Diagnostic Codes 5216 through 5227 thus is necessary.

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether staged ratings are warranted.  It follows that such ratings are not warranted since the above findings apply to the entire period under appeal.

B.  Extraschedular

The above determinations continuing the 20 percent evaluation for the Veteran's median nerve injury of the left wrist and granting separate 10 percent evaluations each for arthritis of the left index finger and arthritis of the left thumb and left middle, ring, and little fingers are based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for any of these disabilities on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Neither the Veteran nor his representative has raised the issue of entitlement to an extraschedular rating for a median nerve injury to the left wrist, for arthritis of the left index finger, or for arthritis of the left thumb and left middle, ring, and little fingers.  There further has been no showing from the record that any of these disabilities could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's symptoms, which collectively reveal his level of impairment, are addressed by these criteria.  Evaluation was based on them and, as applicable, associated statutes, regulations, and caselaw such as DeLuca.  The highest evaluation allowed by the criteria has been assigned with respect to arthritis of the left index finger.  Higher evaluations are provided for by the criteria concerning a median nerve injury of the left wrist and arthritis of the left thumb and left middle, ring, and little fingers, but, as explained above, the currently assigned ratings adequately describe the nature, extent, and severity of these disabilities.

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran did not manifest an exceptional median nerve injury to the left wrist, arthritis of the left index finger, or arthritis of the left thumb and left middle, ring, and little fingers disability picture.  Discussion of whether he exhibited related factors such as marked interference with employment or frequent periods of hospitalization therefore is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

An evaluation in excess of 20 percent for a median nerve injury of the left wrist is denied.

A separate initial evaluation of 10 percent for arthritis of the left index finger is granted, subject to the law and regulations governing payment of monetary benefits.

A separate initial evaluation of 10 percent for arthritis of the left thumb and left middle, ring, and little fingers is granted, subject to the law and regulations governing payment of monetary benefits.

____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


